DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, Claims 1-5 and 11, drawn to a copper foil and an anode.
Group II, Claims 6-10, drawn to a method of manufacturing a copper foil.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of an electrolytic copper foil comprising a copper film, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Shibuya et al. (JP 2016191135A).
Shibuya discloses an electrolytic copper foil (metal foil with a carrier) (p.3, lines 20-21) having a first surface and a second surface opposite to the first surface, the electrolytic copper foil (metal foil with a carrier) comprising: a first protective layer (first intermediate layer) forming the first surface; and a second protective layer (first intermediate layer) forming the second surface (p.8, lines 20-35). Shibuya further discloses a copper film (carrier) (p.7, lines 24-42) between the first and second protective layers (first intermediate layers) (p.8, lines 20-35).
Therefore, the common features between the groups do not provide a contribution over the prior art, and, thus cannot be special technical features. Groups I and II do not relate to a single inventive concept under PCT Rule 13.1.
During a telephone conversation with Matthew S. Dicke on 5/24/2022 a provisional election was made without traverse to prosecute the invention of Group I, Claims 1-5 and 11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shibuya et al. (JP 2016191135A).
Regarding Claim 1, Shibuya discloses an electrolytic copper foil (metal foil with a carrier) (p.3, lines 20-21) having a first surface and a second surface opposite to the first surface, the electrolytic copper foil (metal foil with a carrier) comprising: a first protective layer (first intermediate layer) forming the first surface; and a second protective layer (first intermediate layer) forming the second surface (p.8, lines 20-35). Shibuya further discloses a copper film (carrier) (p.7, lines 24-42) between the first and second protective layers (first intermediate layers) (p.8, lines 20-35). Shibuya discloses that the second protective layer (first intermediate layer) at the second surface may contain oxygen and chromium (p.8, lines 20-35).
Shibuya further discloses an oxygen-containing part at the second surface which has a thickness (OT) of ~6.5 nm (Figure 5, based on definition of OT in instant specification on p.14), the thickness of the oxygen-containing part at the second surface is a SiO2 conversion thickness of a portion of the second protective layer (p.24, lines 1-4), and the portion of the second protective layer is a portion showing a concentration of oxygen component of not less than 10 atom% when measured with AES (Auger Electron Microscopy Spectroscopy) from the second surface (Figure 5, p. 24, lines 1-10).
Regarding Claim 2, Shibuya further discloses that the first protective layer (first intermediate layer) and the second protective layer (first intermediate layer) may comprise a chromate (p.8, lines 20-35). 
Regarding Claim 3, Shibuya further discloses that the concentration of the oxygen component measured from the second exposed surface increases and then decreases as a depth from the second exposed surface becomes deeper (see annotated Figure 5 below).

    PNG
    media_image1.png
    630
    621
    media_image1.png
    Greyscale

Annotated Figure 5 (Shibuya JP 2016191135A)
Regarding Claim 4, Shibuya discloses the electrolytic copper foil (metal foil with a carrier) of Claim 1 as set forth above. Thus, since Shibuya discloses the exact electrolytic copper foil of Claim 1 of the instant application, the electrolytic copper foil (metal foil with a carrier) would necessarily have a breaking strength of 25 to 57 kgf/mm2 after a heat treatment at 110°C for 10 minutes (MPEP 2112.02 I).
Regarding Claim 5, Shibuya further discloses that the first and second protective layers (first intermediate layers) may be formed on both the first and second surfaces (p.8, line 20), thus, the skilled artisan would appreciate that the thickness of an oxygen-containing part at the first surface is the same as the thickness of the oxygen-containing part at the second surface.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shibuya et al. (JP 2016191135A) in view of Tani et al. (US 20130115510A1).
In Regards to Claim 11:
Shibuya discloses an electrolytic copper foil (metal foil with a carrier) (p.3, lines 20-21) having a first surface and a second surface opposite to the first surface, the electrolytic copper foil (metal foil with a carrier) comprising: a first protective layer (first intermediate layer) forming the first surface; and a second protective layer (first intermediate layer) forming the second surface (p.8, lines 20-35). Shibuya further discloses a copper film (carrier) (p.7, lines 24-42) between the first and second protective layers (first intermediate layers) (p.8, lines 20-35). Shibuya discloses that the second protective layer (first intermediate layer) at the second surface may contain oxygen and chromium (such as a chromate) (p.8, lines 20-35).
Shibuya further discloses an oxygen-containing part at the second surface which has a thickness (OT) of ~6.5 nm (Figure 5, based on definition of OT in instant specification on p.14), the thickness of the oxygen-containing part at the second surface is a SiO2 conversion thickness of a portion of the second protective layer (p.24, lines 1-4), and the portion of the second protective layer is a portion showing a concentration of oxygen component of not less than 10 atom% when measured with AES (Auger Electron Microscopy Spectroscopy) from the second surface (Figure 5, p. 24, lines 1-10).
Shibuya is deficient in disclosing that the electrolytic copper foil is used as a current collector for an anode in a Li secondary battery.
Tani discloses an anode for a Li secondary battery, the anode comprising: a current collector including an electrolytic copper foil having a first surface and a second surface opposite to the first surface (Figure 1, [0001, 0042, 0045]). Tani further discloses that anode active material layers (silicon-type active material film, 3) are formed on the first and second surfaces [0035, 0042-0043], wherein the electrolytic copper foil comprises: a first protective layer (anti-corrosion treatment layer, 2) forming the first surface; a second protective layer  (anti-corrosion treatment layer, 2)  forming the second surface; and a copper film (1) between the first and second protective layers (Figure 1, [0035, 0042-0043]). Tani further discloses that the first and second protective layers (anti-corrosion treatment layer, 2) is preferably a chromate layer, as they have a high heat-resistance [0030].
	Therefore, it would be obvious to one of ordinary skill in the art at the time of the filing of the invention to use the electrolytic copper foil of Shibuya as a current collector for an anode of a Li secondary battery, as taught by Tani, as it is known in the art to use an electrolytic copper foil comprised of a copper film with protective layers on both sides and wherein the protective layers comprise chromate (such as the electrolytic copper foil of Shibuya) as a current collector for an anode, as taught by Tani. By doing so, all of the limitations of Claim 11 are met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724                                                                                                                                                                                                        
/BRIAN R OHARA/Examiner, Art Unit 1724